

Exhibit 10.2

Tyco International plc
2012 Share and Incentive Plan
TERMS AND CONDITIONS
OF
SHARE OPTION AWARD
SHARE OPTION AWARD made in Princeton, New Jersey, as of _____________ (the
“Grant Date”) pursuant to the Tyco International plc 2012 Share and Incentive
Plan (the “Plan”). Capitalized terms that are not defined herein have the
meaning ascribed to them in the Plan.
1.    Grant of Share Option. Tyco International public limited company (the
“Company” or “Tyco International plc”) has granted you an option to purchase
ordinary Shares of the Company, as described in the grant notification letter
issued to you, subject to the provisions of these Terms and Conditions. This
Share Option is a Non-Qualified Share Option. The number of Shares covered by
the Share Option is set forth on the website of the Company’s share plan
administrator (available at www.ubs.com/onesource/tyc) (“OneSource”).
2.    Exercise Price. The purchase price of the Shares covered by the Share
Option is described on the grant notification letter issued to you and set forth
on the OneSource website.
3.    Vesting. Except as otherwise set forth herein, the Share Option will
become exercisable in installments of one fourth (1/4) of the Shares specified
in your grant notification letter per year over four years. Your vested right
will be calculated on the anniversary of the Grant Date. No credit will be given
for periods following Termination of Employment, except as set forth herein.
4.    Term of Share Option. Unless the Share Option has been terminated or
cancelled on an earlier date, the Share Option must be exercised prior to the
close of the New York Stock Exchange (“NYSE”) on the day prior to the 10th
anniversary of the Grant Date. If the NYSE is not open for business on the
expiration date specified, the Share Option will expire at the close of the
NYSE’s previous business day.
5.    Payment of Exercise Price. You may pay the Exercise Price by cash,
certified check, bank draft, wire transfer or postal or express money order.
Alternatively, payment may be made by one or more of the following methods: (i)
delivering to UBS Financial Services, or such other share option administrator
as selected by the Company, a properly executed exercise notice, together with
irrevocable instructions to a broker to deliver promptly (within the typical
settlement cycle for the sale of equity securities on the relevant trading
market, or otherwise in accordance with Regulation T issued by the Federal
Reserve Board) to the Company or its agents the amount of the sale proceeds
adequate to satisfy the portion of the Exercise Price being so paid; (ii)
tendering to the Company (by physical delivery or attestation) certificates of
Tyco International plc ordinary shares that you have held for six months or
longer (unless the Committee, in its sole discretion, waives this 6-month
period) that have an aggregate Fair Market Value as of the day prior to the date
of exercise equal to the portion of the Exercise Price being

1    

--------------------------------------------------------------------------------



so paid; or (iii) if such form of payment is expressly authorized by the Board
or the Committee, by instructing the Company to withhold Shares that would
otherwise be issued were the Exercise Price to be paid in cash that have an
aggregate Fair Market Value as of the date of exercise equal to the portion of
the Exercise Price being so paid. Notwithstanding the foregoing, you may not
tender any form of payment that the Company determines, in its sole and absolute
discretion, could violate any law or regulation. You are not required to
purchase all Shares subject to the Share Option at one time, but you must pay
the full Exercise Price for all Shares that you elect to purchase before they
will be delivered.
6.    Exercise of Share Option. Subject to these Terms and Conditions, the Share
Option may be exercised by contacting (i) UBS Financial Services Inc. at
877-STK-TYCO (1-877-785-8926) if calling from within the U.S. or
001-201-272-7611 if calling from outside the U.S., or (ii) such other share
option administrator as is selected by the Company. Your Share Option may be
exercised after your death only by your estate or by the person given the
authority to exercise the Share Option by your will or by operation of law. If
the Share Option is exercised after your death, the Company will deliver Shares
only after the Company has determined that the person exercising the Share
Option is the duly appointed executor or administrator of your estate or the
person to whom the Share Option has been transferred by your will or by the
applicable laws of descent and distribution.

2    



--------------------------------------------------------------------------------



7.    Retirement, Termination of Employment, Disability or Death. The Share
Option will vest and remain exercisable as set forth below in the case of
Termination of Employment, Retirement, Disability or death:

3    



--------------------------------------------------------------------------------



Event
Vesting
Exercise
Voluntary Termination of Employment (other than Retirement)
Unvested Awards are forfeited as of your Termination of Employment.
Vested Awards expire on the earlier of (i) original expiration date, or (ii) 90
days after Termination of Employment.
Involuntary Termination of Employment not for Cause
Unvested Awards are forfeited as of your Termination of Employment, except as
otherwise provided in Sections 8, 9 or 10.
Vested Awards expire on the earlier of (i) original expiration date, or (ii) 90
days after Termination of Employment, except as otherwise provided in Sections
8, 9 or 10.
Termination of Employment for Cause
Unvested Awards are immediately forfeited as of your Termination of Employment.
Vested Awards are immediately cancelled upon Termination of Employment.
Retirement (defined as Termination of Employment for reasons other than Cause on
or after age 55 if the sum of your age and full years of service with the
Company is at least 60).
Unvested Awards that have been granted within twelve months are forfeited if
your Retirement occurs less than twelve months after the Grant Date. On or after
the 1st anniversary of the Grant Date, unvested Awards accelerate and vest pro
rata based on the number of full months of service completed commencing on the
Grant Date and ending on the date of your Termination of Employment divided by
the number of full months required to achieve complete vesting (with an offset
for Share Options previously vested). The remaining unvested portion of your
Award will immediately be forfeited and your rights with respect to such Share
Options will end.
Vested Awards expire on the earlier of (i) original expiration date, or (ii)
three years after Termination of Employment.
Disability or death
Unvested Awards become fully vested as of your Termination of Employment.
Vested Awards expire on the earlier of (i) original expiration date, or (ii)
three years after your Termination of Employment.

Termination of Employment means the date of cessation of an Employee’s
employment relationship with the Company or a subsidiary for any reason, with or
without Cause, as determined by the Company. For the avoidance of doubt, the
date of cessation of your

4    



--------------------------------------------------------------------------------



employment relationship with the Company or a Subsidiary shall exclude any
notice or severance period that you may be entitled to receive.
8.    Change in Control. In the event of (i) a Change in Control of Tyco
International plc and your Change in Control Termination, or (ii) your
Termination of Employment by reason of a “Good Reason Resignation” which
qualifies you for severance benefits under the Tyco International plc Change in
Control Severance Plan for Certain U. S. Officers and Executives (the “CIC
Severance Plan”) within two years following a Change in Control, your Share
Option will immediately become fully vested. Your Share Option will expire on
the earlier of (i) the original expiration date or (ii) three years from the
effective date of your Change in Control Termination or your Termination of
Employment by reason of a Good Reason Resignation, as described in the preceding
sentence.
9.    Termination of Employment as a Result of Divestiture or Outsourcing.
Notwithstanding any provision to the contrary in Sections 7 or 8, if your
involuntary Termination of Employment other than for Cause is as a result of a
Disposition of Assets, Disposition of a Subsidiary or Outsourcing Agreement
(each as defined below), your Share Option will vest on a pro-rata basis based
on the number of full months of service completed commencing on the Grant Date
and ending on the date of your Termination of Employment divided by the number
of full months required to achieve complete vesting (with an offset for Share
Options previously vested). The vested portion of your Share Option will expire
on the earlier of (i) the original expiration date and (ii) three years after
the date of your Termination of Employment.
Notwithstanding the foregoing, you shall not be eligible for such pro-rata
vesting and extended expiration date if (i) your Termination of Employment
occurs on or prior to the closing date of such Disposition of Assets or
Disposition of a Subsidiary, as applicable, or on such later date as is
specifically provided in the applicable transaction agreement or related
agreements, or on the effective date of such Outsourcing Agreement applicable to
you (the “Applicable Employment Date”), and (ii) you are offered Comparable
Employment (as defined below) with the buyer, successor company or outsourcing
agent, as applicable, but do not commence such employment on the Applicable
Employment Date.
For purposes of this Section 9, “Comparable Employment” shall mean employment
(i) with base compensation and benefits (not including perquisites, allowances
or long term incentive compensation) that, taken as whole, is not materially
reduced from that which is in effect immediately prior to your Termination of
Employment and (ii) that is at a geographic location no more than 50 miles from
your principal place of employment in effect immediately prior to your
Termination of Employment; “Disposition of Assets” shall mean the disposition by
the Company or a Subsidiary by which you are employed of all or a portion of the
assets used by the Company or Subsidiary in a trade or business to an unrelated
corporation or entity; “Disposition of a Subsidiary” shall mean the disposition
by the Company or a Subsidiary of its interest in a subsidiary or controlled
entity to an unrelated individual or entity (which, for the avoidance of doubt,
excludes a spin-off or split-off or similar transaction), provided that such
subsidiary or entity ceases to be controlled by the Company as a result of such
disposition; and “Outsourcing Agreement” shall mean a written agreement between
the Company or a Subsidiary

5    



--------------------------------------------------------------------------------



and an unrelated third party (“Outsourcing Agent”) pursuant to which (i) the
Company transfers the performance of services previously performed by employees
of the Company or Subsidiary to the Outsourcing Agent, and (ii) the Outsourcing
Agent is obligated to offer employment to any employee whose employment is being
terminated as a result of or in connection with said Outsourcing Agreement.
10.    Termination of Employment with Severance Benefits. If (i) your
Termination of Employment occurs twelve months or later after the Grant Date,
(ii) upon your Termination of Employment you are a Section 16 Officer or
employed in a job classification Band 1 or Band 2, and (iii) you are
involuntarily terminated for reasons other than Cause, a portion of your Award
equivalent to the number of Share Options that would have vested in the twelve
month period following the date of your Termination of Employment had you not
been terminated will accelerate and immediately vest. The vested portion of your
Award will expire on the earlier of (i) the original expiration date of the
Award, (ii) one year after the date of your Termination of Employment and (iii)
such later date as may be applicable under Section 7.
11.    Withholdings; Tax Recovery. The Company will have the right, prior to the
issuance or delivery of any Shares in connection with the exercise of the Share
Option, to withhold or demand from you payment of the amount necessary to
satisfy applicable tax requirements, as determined by the Company. The methods
described in Section 5 may also be used to pay your withholding tax obligation.
By not declining the Award, you hereby acknowledge that the Company or
Subsidiary or employing company shall require you to pay the Company or
Subsidiary or employing company the amount of any federal, state, local, foreign
or other tax or other amount required by any governmental authority to be
withheld and paid over by the Company or Subsidiary or employing company to such
authority for your account, and you agree, as a condition of the grant of the
Award and delivery of any Shares, to satisfy such obligations. Notwithstanding
the foregoing, the Committee may in its discretion establish procedures to
permit you to satisfy such obligation in whole or in part, and any local, state,
federal, foreign or other income tax obligations relating to the Award, by
electing (the “election”) to have the Company withhold Shares from the Shares to
which you otherwise become entitled. The number of Shares to be withheld shall
have a Fair Market Value as of the date that the amount of tax to be withheld,
taking into account any exchange rate issues, is determined as nearly equal as
possible to (but not exceeding) the amount of such obligations being satisfied.
Each election must be made in writing in accordance with election procedures
established by the Committee.
By not declining the Award, you acknowledge that the Company has made no
warranties or representations to you with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the Award
contemplated by these Terms and Conditions, and you are in no manner relying on
the Company or its representatives for an assessment of such tax consequences.
You hereby acknowledge that there may be adverse tax consequences upon the grant
or vesting or exercise of the Award and/or the acquisition or disposition of the
Shares subject to the Award and you have been advised that you should consult
with your own attorney, accountant and/or tax advisor regarding the decision to
enter into this

6    



--------------------------------------------------------------------------------



Award and these Terms and Conditions and the consequences thereof. You also
acknowledge that the Company has no responsibility to take or refrain from
taking any actions in order to achieve a certain tax result for you.


12.    Transfer of Share Option. You may not transfer the Share Option or any
interest therein except by will or the laws of descent and distribution.
Notwithstanding the foregoing, you may transfer the Share Option to members of
your immediate family or to one or more trusts for the benefit of family members
or to one or more partnerships in which the family members are the only
partners, provided that (i) you do not receive any consideration for the
transfer, (ii) you furnish the Committee or its designee with detailed written
notice of the transfer at least three (3) business days in advance, and (iii)
the Committee or its designee consents in writing. For this purpose, “family
member” means your spouse, children, grandchildren, parents, grandparents,
siblings, nieces, nephews and grandnieces and grandnephews, including adopted,
in-laws and step family members. Any Share Option transferred pursuant to this
provision will continue to be subject to the same terms and conditions that were
applicable to the Share Option immediately prior to transfer. The Share Option
may be exercised by the transferee only to the same extent that you could have
exercised the Share Option had no transfer occurred.
13.    Covenant; Forfeiture of Award; Agreement to Reimburse Company.
(a)    If your Termination of Employment is for Cause, including without
limitation a termination as a result of your violation of the Company’s Code of
Ethical Conduct, any outstanding vested or unvested Share Options shall be
immediately rescinded and you will forfeit any rights you have with respect to
those Share Options. Furthermore, by not declining this Award you agree and
promise immediately to deliver to the Company Shares (or, in the discretion of
the Committee, cash) equal in value to the amount of any profit you realized
upon an exercise of the Share Option during the period beginning six months
prior to your Termination of Employment for Cause and ending on the six-month
anniversary of your Termination of Employment for Cause, including, without
limitation, a termination for Cause resulting from your violation of the
Company’s Code of Ethical Conduct.
(b)     If the Committee determines, in its sole discretion, that at any time
after the Grant Date and prior to the second anniversary of your Termination of
Employment you (i) disclosed business confidential or proprietary information
related to any business of the Company or Subsidiary or (ii) have entered into
an employment or consultation arrangement (including any arrangement for
employment or service as an agent, partner, shareholder, consultant, officer or
director) with any entity or person engaged in a business, which arrangement
would likely (in the sole judgment of the Committee) result in the disclosure of
business confidential or proprietary information related to any business of the
Company or a Subsidiary to a business that is competitive with any Company or
Subsidiary business as to which you have had access to business strategic or
confidential information, and the Committee has not approved the arrangement in
writing, then any Share Option that you have not exercised (whether vested or
unvested) will immediately be rescinded, and you will forfeit any rights you
have with respect to these Share Options as of the date of the Committee’s
determination.

7    



--------------------------------------------------------------------------------



14.    Adjustments. In the event of any share split, reverse share split,
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), extraordinary cash dividend, recapitalization,
merger, consolidation, split-up, spin-off, reorganization, combination,
repurchase or exchange of Shares or other securities, the issuance of warrants
or other rights to purchase Shares or other securities, or other similar
corporate transaction or event, the Committee shall adjust the number and kind
of Shares covered by the Share Option, the Exercise Price and other relevant
provisions to the extent necessary to prevent dilution or enlargement of the
benefits or potential benefits intended to be provided by the Share Option. Any
such determinations and adjustments made by the Committee will be binding on all
persons.
15.    Restrictions on Exercise. Exercise of the Share Option is subject to the
conditions that, to the extent required at the time of exercise, (a) the Shares
covered by the Share Option will be duly listed, upon official notice of
issuance, on the NYSE, and (b) a Registration Statement under the Securities Act
of 1933 with respect to the Shares will be effective or an exemption from
registration will apply. The Company will not be required to deliver any Shares
until all applicable federal and state laws and regulations have been complied
with and all legal matters in connection with the issuance and delivery of the
Shares have been approved by the appropriate counsel of the Company.
16.    Disposition of Securities. By not declining the Award, you acknowledge
that you have read and understand the Company’s Insider Trading Policy, and are
aware of and understand your obligations under applicable securities laws with
respect to trading in the Company’s securities, and you agree not to exercise
your Share Option at any time when doing so would result in a violation of
securities law. You also acknowledge that, independent of any remedy afforded by
Section 13 hereof, the Company will have the right to recover, or receive
reimbursement for, any compensation or profit realized on the exercise of the
Share Option or by the disposition of Shares received upon exercise of the Share
Option to the extent that the Company has a right of recovery or reimbursement
under applicable securities laws or regulations, regulations imposed by any
securities exchange upon which the Company’s ordinary shares are listed, or
under its pay recoupment policy. You further acknowledge that any such law,
regulation or policy may provide for recovery of benefits, including Shares
delivered to you in respect of this Award, irrespective of any finding of fault,
causation, liability or guilt on your behalf.
17.    Plan Terms Govern. The exercise of the Option, the disposition of any
Shares received upon exercise of the Share Option, and the treatment of any gain
on the disposition of these Shares are subject to the terms of the Plan and any
rules that the Committee may prescribe. The Plan document, as may be amended
from time to time, is incorporated by reference into these Terms and Conditions.
Except with respect to the choice of law provision, in the event of any conflict
between the terms of the Plan and the terms of these Terms and Conditions, the
terms of the Plan will control. By not declining the Award, you acknowledge
receipt of the Plan, as in effect on the date of these Terms and Conditions.

8    



--------------------------------------------------------------------------------



18.    Personal Data. To comply with applicable law and to administer the Plan
and these Terms and Conditions properly, the Company and its agents may hold and
process your personal data and/or sensitive personal data. Such data includes,
but is not limited to, the information provided in this grant package and any
changes thereto, other appropriate personal and financial data about you, and
information about your participation in the Plan and Shares obtained under the
Plan from time to time. By not declining the Award, you hereby give your
explicit consent to the Company’s processing any such personal data and/or
sensitive personal data, and you also hereby give your explicit consent to the
Company’s transfer of any such personal data and/or sensitive personal data
outside the country in which you work or reside and to the United States. The
legal persons for whom your personal data is intended include the Company and
any of its Subsidiaries (or former Subsidiaries as are deemed necessary), the
outside Plan administrator as selected by the Company from time to time, and any
other person that the Company may find in its administration of the Plan to be
appropriate. You have the right to review and correct your personal data by
contacting your local Human Resources representative. By not declining the
Award, you understand and acknowledge that the transfer of the information
outlined here is important to the administration of the Plan, and that failure
to consent to the transmission of such information may limit or prohibit your
participation in the Plan and receipt of the Award.
By not declining the Award you agree, as a condition of participation in the
Plan, that any personal data in relation to you may be held by the Company
and/or a Subsidiary and/or the Board and/or the Committee and passed on to a
third party broker, registrar, administrator and/or future purchaser of the
Company for all purposes relating to the operation or administration of the
Plan, including to countries or territories outside your country or territory
or, where applicable, outside of the European Economic Area.
19.    No Contract of Employment or Promise of Future Grants. By not declining
the Award, you agree to be bound by these Terms and Conditions and acknowledge
that the Award is granted at the sole discretion of the Company and is not
considered part of any contract of employment with the Company or your ordinary
or expected salary or other compensation, and that the Award will not be
considered as part of such salary or compensation for purposes of any pension
benefits or in the event of severance, redundancy or resignation. If your
employment with the Company or a Subsidiary is terminated for any reason,
whether lawfully or unlawfully, you acknowledge and agree that you will not be
entitled by way of damages or specific performance for breach of contract,
dismissal or compensation for loss of office, tort or otherwise with respect to
the Plan or this Award to any sum, shares or other benefits to compensate you
for the loss or diminution in value of any actual or prospective rights,
benefits or expectation under or in relation to the Plan or the forfeiture
and/or termination of this Award.
20.    Limitations. Nothing in these Terms and Conditions or the Plan gives you
any right to continue in the employ of the Company or any of its Subsidiaries or
to interfere in any way with the right of the Company or any Subsidiary to
terminate your employment at any time. Payment of Shares is not secured by a
trust, insurance contract or other funding medium, and you do not have any
interest in any fund or specific asset of the Company by reason of the Share

9    



--------------------------------------------------------------------------------



Option. You have no rights as a shareholder of the Company pursuant to the Share
Option until Shares are actually delivered you.
21.    Incorporation of Other Agreements. These Terms and Conditions and the
Plan constitute the entire understanding between you and the Company regarding
the Share Option. These Terms and Conditions supercede any prior agreements,
commitments or negotiations concerning the Share Option, except as otherwise
provided in Section 17 above.
22.    Severability. The invalidity or unenforceability of any provision of
these Terms and Conditions will not affect the validity or enforceability of the
other provisions of these Terms and Conditions, which will remain in full force
and effect. Moreover, if any provision is found to be excessively broad in
duration, scope or covered activity, the provision will be construed so as to be
enforceable to the maximum extent compatible with applicable law.
23. Governing Law.  The validity, interpretation, construction and performance
of these Terms and Conditions shall be governed by the laws of the state of New
Jersey without reference to principles of conflicts of laws that would direct
the application of the law of any other jurisdiction.
By not declining this Award, you agree to and acknowledge the following:
(i)    you have carefully read, fully understand and agree to all of the terms
and conditions described in these Terms and Conditions and the Plan;
(ii)    you understand and agree that these Terms and Conditions and the Plan
constitute a binding agreement between you and the Company and represent the
entire understanding between you and the Company regarding the Share Option, and
that any prior agreements, commitments or negotiations concerning the Share
Option are replaced and superseded; and
(iii)    you acknowledge the authority of the Committee to administer and
interpret these Terms and Conditions and the terms and conditions set forth in
the Plan.
You will be deemed to consent to the application of the terms and conditions set
forth in these Terms and Conditions and the Plan unless you contact Tyco
International plc, c/o Equity Plan Administration, 9 Roszel Road, Princeton, NJ
08540 in writing within sixty days of the date of these Terms and Conditions.
Notification of your non-consent will nullify this grant unless otherwise agreed
to in writing by you and the Company.


George R. Oliver
Chief Executive Officer,
Tyco International plc

10    



--------------------------------------------------------------------------------



Tyco International plc
2012 Share and Incentive Plan
TERMS AND CONDITIONS
OF
RESTRICTED UNIT AWARD


RESTRICTED UNIT AWARD made in Princeton, New Jersey, as of _____________ (the
“Grant Date”) pursuant to the Tyco International plc 2012 Share and Incentive
Plan (the “Plan”). Capitalized terms that are not defined herein have the
meaning ascribed to them in the Plan.
1.    Grant of Award. Tyco International public limited company (the “Company”
or “Tyco International plc”) has granted you Restricted Units, as described in
the grant notification letter that was issued to you, subject to the provisions
of these Terms and Conditions. The Company will hold the Restricted Units in a
bookkeeping account on your behalf until they become payable or are forfeited or
cancelled. The number of Shares covered by the Restricted Units is set forth on
the website of the Company’s share plan administrator (available at
www.ubs.com/onesource/tyc) (“OneSource”).
2.    Payment Amount. Each Restricted Unit represents the right to receive, upon
vesting, one (1) ordinary Share of Tyco International plc.
3.    Form of Payment. Vested Restricted Units will be redeemed solely for
Shares, subject to Sections 12 and 13.
4.    Dividends. For each Restricted Unit that remains outstanding, you will be
credited with a Dividend Equivalent Unit (“DEU”) for any cash dividends
distributed by the Company on its ordinary shares. DEUs will be calculated at
the same dividend rate paid to holders of ordinary shares. DEUs will vest in
accordance with the vesting schedule applicable to the underlying Restricted
Units and shall be payable at the same time that the underlying Restricted Units
are payable as provided herein.
5.    Vesting. Except as otherwise set forth herein, your Restricted Units will
vest in installments of one-fourth (1/4) of the Shares specified in your grant
notification letter per year over four years.Your vested right will be
calculated on the anniversary of the Grant Date. No credit will be given for
periods following Termination of Employment. Except as otherwise set forth
herein, payment shall be made to you as soon as practicable following the
vesting date.
6.    Retirement, Termination of Employment, Disability or Death. Restricted
Units will vest in the case of Termination of Employment, Retirement,
Disability, or death as set forth below:

1    



--------------------------------------------------------------------------------



Event
Vesting
Voluntary Termination of Employment (other than Retirement)
Unvested Awards are forfeited and your rights with respect to such Restricted
Units will end as of your Termination of Employment.
Involuntary Termination of Employment not for Cause
Unvested Awards are forfeited and your rights with respect to such Restricted
Units will end as of your Termination of Employment, except as otherwise
provided in Sections 7 or 8.
Termination of Employment for Cause
Unvested Awards are immediately forfeited and your rights with respect to such
Restricted Units will end as of your Termination of Employment.
Retirement (defined as Termination of Employment for reasons other than Cause on
or after age 55 if the sum of your age and full years of service with the
Company is at least 60).
If you are Retirement eligible and your Termination of Employment is for reasons
other than Cause and is less than twelve months after the Grant Date, your
Restricted Units will immediately be forfeited and your rights with respect
thereto will end. If you are Retirement eligible and your Termination of
Employment is for reasons other than Cause and is twelve or more months after
the Grant Date, your Restricted Units will accelerate and vest pro rata (in full
month increments) based on the number of full months of service that you have
completed beginning on the Grant Date and ending on the date of your Termination
of Employment divided by the original number of full months in the vesting
period, (with an offset for Shares previously vested). Any unearned portion of
your Award will immediately be forfeited and your rights with respect to such
Restricted Units will end. Any payment shall be made to you as soon as
practicable following your Termination of Employment.
Disability or death
Unvested Awards become fully vested as of your Termination of Employment. In the
event of your Death, the Company will make a payment to your estate within 90
days following your death. In the event that your Termination of Employment is a
result of your Disability, payment shall be made to you as soon as practicable
following your Termination of Employment.



“Termination of Employment” means the date of cessation of an Employee’s
employment relationship with the Company or a Subsidiary for any reason, with or
without Cause, as

2



--------------------------------------------------------------------------------



determined by the Company. For the avoidance of doubt, the date of cessation of
your employment relationship with the Company or a Subsidiary shall exclude any
notice or severance period that you may be entitled to receive.
7.    Change in Control. In the event of (i) a Change in Control of Tyco
International plc, and your Change in Control Termination, or (ii) your
Termination of Employment by reason of a “Good Reason Resignation” which
qualifies you, or would qualify you for severance benefits under the Tyco
International Change in Control Severance Plan for Certain U. S. Officers and
Executives (the “CIC Severance Plan”) within two years following a Change in
Control, Restricted Units will immediately become fully vested and payment shall
be made as soon as practicable following such Change in Control Termination or
your Termination of Employment by reason of a Good Reason Resignation, as
described in the preceding sentence.
8.    Termination of Employment as a Result of Divestiture or Outsourcing.
Notwithstanding any provision to the contrary in Sections 6 or 7, if your
involuntary Termination of Employment other than for Cause is as a result of a
Disposition of Assets, Disposition of a Subsidiary or Outsourcing Agreement
(each as defined below), your Restricted Units will vest on a pro-rata basis
based on the number of full months of service completed commencing on the Grant
Date and ending on the date of your Termination of Employment divided by the
number of full months required to achieve complete vesting (with an offset for
Shares previously vested). Any payment shall be made to you as soon as
practicable following the date of vesting.
Notwithstanding the foregoing, you shall not be eligible for such pro-rata
vesting if (i) your Termination of Employment occurs on or prior to the closing
date of such Disposition of Assets or Disposition of a Subsidiary, as
applicable, or on such later date as is specifically provided in the applicable
transaction agreement or related agreements, or on the effective date of such
Outsourcing Agreement applicable to you (the “Applicable Employment Date”), and
(ii) you are offered Comparable Employment (as defined below) with the buyer,
successor company or outsourcing agent, as applicable, but do not commence such
employment on the Applicable Employment Date.
For the purposes of this Section 8, “Comparable Employment” shall mean
employment (i) with base compensation and benefits (not including perquisites,
allowances or long term incentive compensation) that, taken as whole, is not
materially reduced from that which is in effect immediately prior to your
Termination of Employment and (ii) that is at a geographic location no more than
50 miles from your principal place of employment in effect immediately prior to
your Termination of Employment; “Disposition of Assets” shall mean the
disposition by the Company or a Subsidiary by which you are employed of all or a
portion of the assets used by the Company or Subsidiary in a trade or business
to an unrelated corporation or entity; “Disposition of a Subsidiary” shall mean
the disposition by the Company or a Subsidiary of its interest in a subsidiary
or controlled entity to an unrelated individual or entity (which, for the
avoidance of doubt, excludes a spin-off or split-off or similar transaction),
provided that such subsidiary or entity ceases to be controlled by the Company
as a result of such disposition; and “Outsourcing Agreement” shall mean a
written agreement between the Company or a Subsidiary and an unrelated third
party (“Outsourcing Agent”) pursuant to which (i) the Company transfers

3



--------------------------------------------------------------------------------



the performance of services previously performed by employees of the Company or
Subsidiary to the Outsourcing Agent, and (ii) the Outsourcing Agent is obligated
to offer employment to any employee whose employment is being terminated as a
result of or in connection with said Outsourcing Agreement.
9.    Withholdings; Tax Recovery. The Company will have the right, prior to any
issuance or delivery of Shares on your Restricted Units, to withhold, accelerate
payment or demand from you payment of the amount necessary to satisfy applicable
tax requirements, as determined by the Company. If you have not satisfied your
tax withholding requirements in a timely manner, the Company will have the right
to sell the number of Shares from your Award necessary to generate proceeds
sufficient to satisfy such requirements. In addition, the Company shall have the
right, if so provided under local law, to recover any taxes relating to this
Award that the Company or any affiliate pays on your behalf.
By accepting the Award and not declining the Award, you hereby acknowledge that
the Company or Subsidiary or employing company shall require you to pay the
Company or Subsidiary or employing company the amount of any federal, state,
local, foreign or other tax or other amount required by any governmental
authority to be withheld and paid over by the Company or Subsidiary or employing
company to such authority for your account, and you agree, as a condition of the
grant of the Award and delivery of any Shares, to satisfy such obligations.
Notwithstanding the foregoing, the Committee may in its discretion establish
procedures to permit you to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income tax obligations relating to the
Award, by electing (the “election”) to have the Company withhold Shares from the
Shares to which you otherwise become entitled. The number of Shares to be
withheld shall have a Fair Market Value as of the date that the amount of tax to
be withheld, taking into account any exchange rate issues, is determined as
nearly equal as possible to (but not exceeding) the amount of such obligations
being satisfied. Each election must be made in writing in accordance with
election procedures established by the Committee
By accepting the Award and not declining the Award you acknowledge that the
Company has made no warranties or representations to you with respect to the tax
consequences (including but not limited to income tax consequences) with respect
to the Award contemplated by these Terms and Conditions, and you are in no
manner relying on the Company or its representatives for an assessment of such
tax consequences. You hereby acknowledge that there may be adverse tax
consequences upon the grant or vesting of the Award and/or the acquisition or
disposition of the Shares subject to the Award and you have been advised that
you should consult with your own attorney, accountant and/or tax advisor
regarding the decision to enter into this Award and these Terms and Conditions
and the consequences thereof. You also acknowledge that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for you.
10.    Transfer of Award. You may not transfer any interest in Restricted Units
except by will or the laws of descent and distribution. Any other attempt to
dispose of your interest in Restricted Units will be null and void.

4



--------------------------------------------------------------------------------



11.    Forfeiture of Award; Confidentiality; Non-Competition; Non-Solicitation;
Agreement to Reimburse Company.
(a) If your Termination of Employment is for Cause, including without limitation
a termination as a result of your violation of the Company’s Code of Ethical
Conduct, any unvested Restricted Units shall be immediately rescinded and you
will forfeit any rights you have with respect thereto. Furthermore, by accepting
this Award and not declining this Award, you agree and promise immediately to
deliver to the Company the number of Shares (or, in the discretion of the
Committee, the cash value of said shares) you received for Restricted Units that
vested or were delivered during the period beginning six months prior to your
Termination of Employment for Cause and ending on the six-month anniversary of
your Termination of Employment for Cause, including, without limitation, a
termination for Cause resulting from your violation of the Company’s Code of
Ethical Conduct.
(b) You agree that during your employment with the Company or its Subsidiaries,
and thereafter, you will not disclose confidential or proprietary information,
or trade secrets, related to any business of the Company or the Subsidiary.
Except as prohibited by law, you agree that during your employment with the
Company or its Subsidiaries, and for the one year period following your
Termination of Employment for any reason, you will not directly or indirectly,
own, manage, operate, control (including indirectly through a debt, equity
investment, or otherwise), provide services to, or be employed by, any person or
entity engaged in any business that is (i) located in a region with respect to
which you had substantial responsibilities while employed by the Company or its
Subsidiaries, and (ii) competitive, with (A) the line of business or businesses
of the Company or its Subsidiaries that you were employed with during your
employment (including any prospective business to be developed or acquired that
was proposed at the date of termination), or (B) any other business of the
Company or its Subsidiaries with respect to which you had substantial exposure
during such employment.
Except as prohibited by law, you further agree that during your employment with
the Company or its Subsidiaries, and for the two-year period thereafter, you
will not, directly or indirectly, on your own behalf or on behalf of another (i)
solicit, recruit, aid or induce any employee of the Company or any of its
Subsidiaries to leave their employment with the Company or its Subsidiaries in
order to accept employment with or render services to another person or entity
unaffiliated with the Company or its Subsidiaries, or hire or knowingly take any
action to assist or aid any other person or entity in identifying or hiring any
such employee, or (ii) solicit, aid, or induce any customer of the Company or
any of its Subsidiaries to purchase goods or services then sold by the Company
or its Subsidiaries from another person or entity, or assist or aid any other
persons or entity in identifying or soliciting any such customer, or (iii)
otherwise interfere with the relationship of the Company or any of its
Subsidiaries with any of its employees, customers, agents, or representatives.
Irreparable injury will result to the Company, and to its business, in the event
of a breach by you of any of your covenants and commitments under this
Agreement, including the covenants of non-competition and non-solicitation.
Therefore, in the event of a breach of such covenants and commitments, in the
sole discretion of the Company, any of your unvested

5



--------------------------------------------------------------------------------



Restricted Units shall be immediately rescinded and you will forfeit any rights
you have with respect thereto. Furthermore, by accepting the award, and not
declining the award, in the event of such a breach, upon demand by the Company,
you hereby agree and promise immediately to deliver to the Company the number of
Shares (or, in the discretion of the Committee, the cash value of said shares)
you received for Restricted Units that vested or were delivered during the
period beginning six months prior to your Termination of Employment and ending
on the six-month anniversary of your Termination of Employment. In addition, the
Company reserves all rights to seek any and all remedies and damages permitted
under law, including, but not limited to, injunctive relief, equitable relief
and compensatory damages. You further acknowledge and confirm that the terms of
this Section, including but not limited to the time and geographic restrictions,
are reasonable, fair, just and enforceable by a court.
12.    Adjustments. In the event of any share split, reverse share split,
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), extraordinary cash dividend, recapitalization,
merger, consolidation, split-up, spin-off, reorganization, combination,
repurchase or exchange of Shares or other securities, the issuance of warrants
or other rights to purchase Shares or other securities, or other similar
corporate transaction or event, the Committee shall adjust the number and kind
of Shares covered by the Restricted Units and other relevant provisions to the
extent necessary to prevent dilution or enlargement of the benefits or potential
benefits intended to be provided by the Restricted Units. Any such
determinations and adjustments made by the Committee will be binding on all
persons.
13.    Restrictions on Payment of Shares. Payment of Shares for your Restricted
Units is subject to the conditions that, to the extent required at the time of
delivery, (a) the Shares underlying the Restricted Units will be duly listed,
upon official notice of issuance, on the NYSE, and (b) a Registration Statement
under the Securities Act of 1933 with respect to the Shares will be effective.
The Company will not be required to deliver any Shares until all applicable
federal and state laws and regulations have been complied with and all legal
matters in connection with the issuance and delivery of the Shares have been
approved by the appropriate counsel of the Company.
14.    Disposition of Securities. By accepting the Award and not declining the
Award, you acknowledge that you have read and understand the Company’s Insider
Trading Policy, and are aware of and understand your obligations under
applicable securities laws in respect of trading in the Company’s securities.
You also acknowledge that, independent of any remedy afforded by Section 11
hereof, the Company will have the right to recover, or receive reimbursement
for, any compensation or profit realized on the disposition of Shares received
for Restricted Units to the extent that the Company has a right of recovery or
reimbursement under applicable securities laws or regulations, or regulations
imposed by any securities exchange upon which the Company’s ordinary shares are
listed, or under its pay recoupment policy. You further acknowledge that any
such law, regulation or policy may provide for recovery of benefits, including
Shares delivered to you in respect of this Award, irrespective of any finding of
fault, causation, liability or guilt on your behalf.

6



--------------------------------------------------------------------------------



15.    Plan Terms Govern. The redemption of Restricted Units, the disposition of
any Shares received for Restricted Units, and the treatment of any gain on the
disposition of these Shares are subject to the terms of the Plan and any rules
that the Committee may prescribe. The Plan document, as may be amended from time
to time, is incorporated by reference into these Terms and Conditions. Except
with respect to the choice of law provision, in the event of any conflict
between the terms of the Plan and the terms of these Terms and Conditions, the
terms of the Plan will control. By accepting the Award and not declining the
Award, you acknowledge receipt of the Plan and the prospectus, as in effect on
the date of these Terms and Conditions.
16.    Personal Data. To comply with applicable law and to administer the Plan
and these Terms and Conditions properly, the Company and its agents may hold and
process your personal data and/or sensitive personal data. Such data includes,
but is not limited to, the information provided in this grant package and any
changes thereto, other appropriate personal and financial data about you, and
information about your participation in the Plan and Shares obtained under the
Plan from time to time. By accepting the Award and not declining the Award, you
hereby give your explicit consent to the Company’s processing any such personal
data and/or sensitive personal data, and you also hereby give your explicit
consent to the Company’s transfer of any such personal data and/or sensitive
personal data outside the country in which you work or reside and to the United
States. The legal persons for whom your personal data is intended include the
Company and any of its Subsidiaries (or former Subsidiaries as are deemed
necessary), the outside Plan administrator as selected by the Company from time
to time, and any other person that the Company may find in its administration of
the Plan to be appropriate. You have the right to review and correct your
personal data by contacting your local Human Resources representative. By
accepting the Award and not declining the Award, you understand and acknowledge
that the transfer of the information outlined here is important to the
administration of the Plan, and that failure to consent to the transmission of
such information may limit or prohibit your participation in the Plan and your
receipt of the Award.
By accepting the Award and not declining the Award you agree, as a condition of
participation in the Plan, that any personal data in relation to you may be held
by the Company and/or a Subsidiary and/or the Board and/or the Committee and
passed on to a third party broker, registrar, administrator and/or future
purchaser of the Company for all purposes relating to the operation or
administration of the Plan, including to countries or territories outside your
country or territory or, where applicable, outside of the European Economic
Area.
17.    No Contract of Employment or Promise of Future Grants. By accepting the
Award and not declining the Award, you agree to be bound by these Terms and
Conditions and acknowledge that the Award is granted at the sole discretion of
the Company and is not considered part of any contract of employment with the
Company or your ordinary or expected salary or other compensation, and that the
Award will not be considered as part of such salary or compensation for purposes
of any pension benefits or in the event of severance, redundancy or resignation.
If your employment with the Company or a Subsidiary is terminated for any
reason, whether lawfully or unlawfully, you acknowledge and agree that you will
not be entitled by way of damages or specific performance for breach of
contract, dismissal or compensation for loss of office, tort or otherwise with
respect to the Plan or this Award to any sum, shares or other

7



--------------------------------------------------------------------------------



benefits to compensate you for the loss or diminution in value of any actual or
prospective rights, benefits or expectation under or in relation to the Plan or
the forfeiture and/or termination of this Award.
18.    Limitations. Nothing in these Terms and Conditions or the Plan gives you
any right to continue in the employ of the Company or any of its Subsidiaries or
to interfere in any way with the right of the Company or any Subsidiary to
terminate your employment at any time. Payment of your Restricted Units is not
secured by a trust, insurance contract or other funding medium, and you do not
have any interest in any fund or specific asset of the Company by reason of this
Award or the account established on your behalf. You have no rights as a
shareholder of the Company pursuant to the Restricted Units until Shares are
actually delivered to you.
19.    Incorporation of Other Agreements. These Terms and Conditions and the
Plan constitute the entire understanding between you and the Company regarding
the Restricted Units. These Terms and Conditions supersede any prior agreements,
commitments or negotiations concerning the Restricted Units, except as otherwise
provided in Section 15 above.
20.    Severability. The invalidity or unenforceability of any provision of
these Terms and Conditions will not affect the validity or enforceability of the
other provisions of the Agreement, which will remain in full force and effect.
Moreover, if any provision is found to be excessively broad in duration, scope
or covered activity, the provision will be construed so as to be enforceable to
the maximum extent compatible with applicable law.
21.    Delayed Payment. Notwithstanding anything in these Terms and Conditions
to the contrary, if the Company determines that you are a “specified employee”
within the meaning of Section 409A(a)(2)(B) of the United States Internal
Revenue Code and the regulations thereunder, and you become entitled to payment
of Restricted Units on account of your Termination of Employment, such payment
shall be delayed until six months following your Termination of Employment if
the Company reasonably determines that your Award is subject to the provisions
of Section 409A of the United States Internal Revenue Code and the regulations
thereunder. Your Award shall continue to be credited with Dividend Equivalent
Units during any such six-month delay period.
22.    Compliance with Section 409A. Payments under the Plan may be subject to
Section 409A of the Internal Revenue Code. The Committee may make such
modifications to these Terms and Conditions as it deems necessary or appropriate
to comply with Section 409A.
23.    Governing Law.  The validity, interpretation, construction and
performance of these Terms and Conditions shall be governed by the laws of the
state of New Jersey without reference to principles of conflicts of laws that
would direct the application of the law of any other jurisdiction.


24.    Acceptance of Terms and Conditions. By physically or electronically
acknowledging this Award you agree to and acknowledge the following:

8



--------------------------------------------------------------------------------



(i)    you have carefully read, fully understand and agree to all of the terms
and conditions described in these Terms and Conditions and the Plan;
(ii)    you understand and agree that these Terms and Conditions and the Plan
constitute a binding agreement between you and the Company and represent the
entire understanding between you and the Company regarding the Award, and that
any prior agreements, commitments or negotiations concerning the Restricted
Units are replaced and superseded;
(iii)    you acknowledge the authority of the Committee to administer and
interpret these Terms and Conditions and the terms and conditions set forth in
the Plan; and
(iv)     you acknowledge that these Terms and Conditions contain a
noncompetition provision that may impact your ability to perform certain
services in the future.


Failure to affirmatively acknowledge or reject this Award before _____________
will result in your immediate and automatic acceptance of this Award and the
Terms and Conditions under which this Award is governed, including the
noncompetition provision contained therein You must therefore reject this Award
or acknowledge these Terms and Conditions by returning the enclosed Acceptance
Form to Tyco International plc, c/o Equity Plan Administration, 9 Roszel Road,
Princeton, NJ 08540 including your written signature within sixty (60) days of
the date of these Terms and Conditions. Notification of your rejection will
nullify this grant unless otherwise agreed to in writing by you and the Company.


George R. Oliver
Chief Executive Officer,
Tyco International, plc



9



--------------------------------------------------------------------------------



Form of Acceptance of Terms and Conditions


By physically or electronically acknowledging receipt of these Terms and
Conditions you agree to and acknowledge the following:
(i)    you have carefully read, fully understand and agree to all of the terms
and conditions described in these Terms and Conditions;
(ii)    you understand and agree that these Terms and Conditions and the Plan
constitute a binding agreement between you and the Company and represent the
entire understanding between you and the Company regarding the Award, and that
any prior agreements, commitments or negotiations concerning the Restricted
Units governed by the Award are replaced and superseded;
(iii)    you acknowledge the authority of the Committee to administer and
interpret these Terms and Conditions and the terms and conditions set forth in
the Plan; and
(iv)     you acknowledge that these Terms and Conditions contain a
noncompetition provision that may impact your ability to perform certain
services in the future.
Failure to affirmatively ACKNOWLEDGE or reject this Award before _____________
will result in your IMMEDIATE AND AUTOMATIC acceptance of this Award and the
Terms and Conditions under which this Award is governed, including the
noncompetition provision contained therein.
Click OK below to acknowledge receipt of these Terms and Conditions for the
Restricted Unit Award dated _____________, including the noncompetition
provision contained herein.
To reject this Award you must respond via mail, email or fax to:


Tyco International plc
c/o Equity Plan Administration
9 Roszel Road
Princeton, NJ 08540
Email: equityadmin@tyco.com
Fax: 609-720-4208



10



--------------------------------------------------------------------------------



Tyco International plc
2012 Share and Incentive Plan
TERMS AND CONDITIONS
OF
PERFORMANCE SHARE UNIT AWARD


PERFORMANCE SHARE UNIT AWARD made in Princeton, New Jersey, as of _____________
(“Grant Date”) pursuant to the Tyco International plc 2012 Share and Incentive
Plan (the “Plan”). Capitalized terms that are not defined herein have the
meaning ascribed to them in the Plan.
1.    Grant of Award. Tyco International public limited company(the “Company” or
“Tyco International plc”) has granted you Performance Share Units, as described
in the grant notification letter issued to you, subject to the provisions of
these Terms and Conditions and the Plan (such units referred to herein as
“Performance Share Units”). The Company will hold the Performance Share Units in
a bookkeeping account on your behalf until they become payable or are forfeited
or cancelled. The number of Shares covered by the Performance Share Units is set
forth on the website of the Company’s share plan administrator (available at
www.ubs.com/onesource/tyc) “OneSource”).
2.    Payment Amount. Each Performance Share Unit represents the right to
receive upon vesting, one (1) ordinary Share of Tyco International plc (as may
be adjusted in accordance with Section 5(b)).
3.    Form of Payment. Your vested Performance Share Unit Award, determined in
accordance with Section 5, will be redeemed solely for Shares, subject to
Sections 12 and 13.
4.    Dividends. For each Performance Share Unit that is outstanding, you will
be credited with a Dividend Equivalent Unit (“DEU”) for any cash dividends
distributed by the Company on its ordinary shares. DEUs will be calculated at
the same dividend rate paid to holders of ordinary shares. DEUs will vest in
accordance with the vesting schedule applicable to the underlying Performance
Share Units, shall be subject to adjustment based on the same performance
measures applicable to the underlying Performance Share Units, and shall be
payable at the same time that the underlying Performance Share Units are
payable.
5.    (a) Vesting. Except as otherwise set forth herein, and subject to Section
5(b), your Performance Share Unit Award will fully vest at the end of the
Vesting Period, as described in Appendix A. Any payment shall be made as soon as
practicable following the end of the Vesting Period.
(b) Award Adjustment. The target number of Performance Share Units granted to
you shall be adjusted at the end of the Performance Cycle based on the level of
attainment of

1
        

--------------------------------------------------------------------------------

        



the performance measures and satisfaction of the other terms and conditions
described in Appendix A. Such adjustment shall range from 0% to 200% of the
target Shares granted to you. The determination of the attainment of the
performance measures and satisfaction of any other applicable terms and
conditions will be made in the sole discretion of the Committee as set forth
below. No payment shall be made until the Committee certifies in writing that
the applicable performance measures were satisfied.
6.    Retirement, Termination of Employment, Disability or Death. Subject to
Section 5(b), Performance Share Units will vest, in the case of Termination of
Employment, Retirement, Disability, or death, as set forth below:

2



--------------------------------------------------------------------------------

        



Event
Vesting
Voluntary Termination of Employment (other than Retirement)
Unvested Awards are forfeited and your rights with respect to these Performance
Share Units will end as of your Termination of Employment.
Involuntary Termination of Employment not for Cause
Unvested Awards are forfeited and your rights with respect to these Performance
Share Units will end as of your Termination of Employment, except as otherwise
provided in Sections 7 or 8.
Termination of Employment for Cause
Unvested Awards are immediately forfeited and your rights with respect to these
Performance Share Units will end as of your Termination of Employment.
Retirement (defined as Termination of Employment for reasons other than Cause on
or after age 55 if the sum of your age and full years of service with the
Company is at least 60).
If your Termination of Employment is due to your Retirement less than 12 months
after the Grant Date, your Performance Share Units will immediately be forfeited
and your rights with respect thereto will end. If your Termination of Employment
is due to your Retirement twelve or more months after the Grant Date, you will
earn a pro rata portion of your Award, if any Award is payable with respect to
the Performance Cycle as determined in accordance with Section 5(b) above, based
on the number of full months you have completed during the period beginning on
the Grant Date and ending on the last day of the Vesting Period. Any unearned
portion of your Award will immediately be forfeited and your rights with respect
thereto will end. Any payment shall be made as soon as practicable following the
end of the Performance Cycle as described in Section 5(b).
Disability or death
If your Termination of Employment is the result of your death or Disability,
your Award will be determined as if you had continued active employment through
the end of the Performance Cycle applicable to the Award. Any payment shall be
made to your estate as soon as practicable following the end of the Performance
Cycle as described in Section 5(b).



Termination of Employment means the date of cessation of an Employee’s
employment relationship with the Company or a subsidiary for any reason, with or
without Cause, as determined by the Company. For the avoidance of doubt, the
date of cessation of your employment relationship with the Company or a
Subsidiary shall exclude any notice or severance period that you may be entitled
to receive.



3



--------------------------------------------------------------------------------

        



7.    Change in Control. In the event of a Change in Control of Tyco
International plc, unless otherwise provided in this Section 7, the Terms and
Conditions applicable to your Award shall continue in effect, except that no
adjustment shall be made under Section 5(b). Your Award shall vest and become
immediately payable upon (i) your Change in Control Termination, or (ii) your
Termination of Employment by reason of a “Good Reason Resignation” which
qualifies you for severance benefits under the Tyco International plc Change in
Control Severance Plan for Certain U. S. Officers and Executives (the “CIC
Severance Plan”) within two years following a Change in Control. Any Award
payable pursuant to the preceding sentence shall be paid , as determined in the
sole discretion of the Committee, at the higher of the target number of
Performance Share Units granted to you and the level of actual performance as of
the date of the Change in Control or such other date as the Committee shall
determine in its discretion (and shall include any DEUs credited under Section
4) as soon as practicable following your Change in Control Termination or your
Termination of Employment by reason of a Good Reason Resignation upon a Change
in Control, as described in the preceding sentence. If prior to the Change in
Control, you had satisfied the Retirement provisions of Section 6 and terminated
your employment because of your Retirement, or previously terminated employment
as a result of death or Disability as described in Section 6, your Award (as
determined under Section 6) shall be paid, as determined in the sole discretion
of the Committee, at the higher of the target performance and the level of
actual performance as of the date of the Change in Control or such other date as
the Committee shall determine in its discretion and shall be payable to you as
soon as practicable following the Change in Control and no adjustment shall be
made under Section 5(b).


8.    Termination of Employment as a Result of Divestiture or Outsourcing.
Notwithstanding any provision to the contrary in Sections 6 or 7, if your
involuntary Termination of Employment other than for Cause is as a result of a
Disposition of Assets, Disposition of a Subsidiary or Outsourcing Agreement
(each as defined below), you will earn a pro rata portion of your Award based on
the number of full months you have completed during the period beginning on the
Grant Date and ending on the last day of the Vesting Period. Any payment shall
be made as soon as practicable following the later of your Termination of
Employment and the determination of any adjustment described in Section 5(b).
Notwithstanding the foregoing, you shall not earn any portion of your Award in
accordance with the preceding paragraph if (i) your Termination of Employment
occurs on or prior to the closing date of such Disposition of Assets or
Disposition of a Subsidiary, as applicable, or on such later date as is
specifically provided in the applicable transaction agreement, or on the
effective date of such Outsourcing Agreement applicable to you (the “Applicable
Employment Date”), and (ii) you are offered Comparable Employment (as defined
below) with the buyer, successor company or outsourcing agent, as applicable,
but do not commence such employment on the Applicable Employment Date.
For the purposes of this Section 8, “Comparable Employment” shall mean
employment (i) with base compensation and benefits (not including perquisites,
allowances or long term

4



--------------------------------------------------------------------------------

        



incentive compensation) that, taken as whole, is not materially reduced from
that which is in effect immediately prior to your Termination of Employment and
(ii) that is at a geographic location no more than 50 miles from your principal
place of employment in effect immediately prior to your Termination of
Employment; “Disposition of Assets” shall mean the disposition by the Company or
a Subsidiary by which you are employed of all or a portion of the assets used by
the Company or Subsidiary in a trade or business to an unrelated corporation or
entity; “Disposition of a Subsidiary” shall mean the disposition by the Company
or a Subsidiary of its interest in a subsidiary or controlled entity to an
unrelated individual or entity (which, for the avoidance of doubt, excludes a
spin-off or split-off or similar transaction), provided that such subsidiary or
entity ceases to be controlled by the Company as a result of such disposition;
and “Outsourcing Agreement” shall mean a written agreement between the Company
or a Subsidiary and an unrelated third party (“Outsourcing Agent”) pursuant to
which (i) the Company transfers the performance of services previously performed
by employees of the Company or Subsidiary to the Outsourcing Agent, and (ii) the
Outsourcing Agent is obligated to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.
9.    Withholdings. The Company will have the right, prior to any issuance or
delivery of Shares based on your Performance Share Units, to withhold or demand
from you payment of the amount necessary to satisfy applicable tax requirements,
as determined by the Company. If you have not satisfied your tax withholding
requirements in a timely manner, the Company will have the right to sell the
number of Shares from your Award necessary to generate proceeds sufficient to
satisfy such requirements. In addition, the Company shall have the right, if so
provided under applicable law, to recover any taxes relating to this Award that
the Company or any of its affiliates pays on your behalf.
By not declining the Award, you hereby acknowledge that the Company or
Subsidiary or employing company shall require you to pay the Company or
Subsidiary or employing company the amount of any federal, state, local, foreign
or other tax or other amount required by any governmental authority to be
withheld and paid over by the Company or Subsidiary or employing company to such
authority for your account, and you agree, as a condition of the grant of the
Award and delivery of any Shares, to satisfy such obligations. Notwithstanding
the foregoing, the Committee may in its discretion establish procedures to
permit you to satisfy such obligation in whole or in part, and any local, state,
federal, foreign or other income tax obligations relating to the Award, by
electing (the “election”) to have the Company withhold Shares from the Shares to
which you otherwise become entitled. The number of Shares to be withheld shall
have a Fair Market Value as of the date that the amount of tax to be withheld,
taking into account any exchange rate issues, is determined as nearly equal as
possible to (but not exceeding) the amount of such obligations being satisfied.
Each election must be made in writing in accordance with election procedures
established by the Committee.
By not declining the Award, you acknowledge that the Company has made no
warranties or representations to you with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the Award
contemplated by these Terms and Conditions, and you are in no manner relying on
the Company or its representatives for an

5



--------------------------------------------------------------------------------

        



assessment of such tax consequences. You hereby acknowledge that there may be
adverse tax consequences upon the grant or vesting of the Award and/or the
acquisition or disposition of the Shares subject to the Award and you have been
advised that you should consult with your own attorney, accountant and/or tax
advisor regarding the decision to enter into this Award and these Terms and
Conditions and the consequences thereof. You also acknowledge that the Company
has no responsibility to take or refrain from taking any actions in order to
achieve a certain tax result for you.


10.    Transfer of Award. You may not transfer any interest in Performance Share
Units except by will or the laws of descent and distribution. Any other attempt
to dispose of your interest in Performance Share Units will be null and void.


11.    Covenant; Forfeiture of Award; Agreement to Reimburse Company.
(a)    If your Termination of Employment is for Cause, including without
limitation a termination as a result of your violation of the Company’s Code of
Ethical Conduct, any unearned Performance Share Units shall be immediately
rescinded and you will forfeit any rights you have with respect thereto.
Furthermore, by not declining this Performance Share Unit Award, you hereby
agree and promise immediately to deliver to the Company the number of Shares
(or, in the discretion of the Committee, the cash value of said shares) you
received for Performance Share Units during the period beginning six months
prior to your Termination of Employment for Cause and ending on the later of (i)
the second anniversary of your Termination of Employment for Cause, including,
without limitation, a termination for cause resulting from your violation of the
Company’s Code of Ethical Conduct, or (ii) 60 days following the end of the
Vesting Period.
(b)    If the Committee determines, in its sole discretion, that at any time
after the Grant Date and prior to the second anniversary of your Termination of
Employment you (i) disclosed business confidential or proprietary information
related to any business of the Company or Subsidiary or (ii) have entered into
an employment or consultation arrangement (including any arrangement for
employment or service as an agent, partner, shareholder, consultant, officer or
director) with any entity or person engaged in a business, which arrangement
would likely (in the sole judgment of the Committee) result in the disclosure of
business confidential or proprietary information related to any business of the
Company or a Subsidiary to a business that is competitive with any Company or
Subsidiary business as to which you have had access to business strategic or
confidential information, and the Committee has not approved the arrangement in
writing, then any unearned Performance Share Units will immediately be
rescinded, and you will forfeit any rights you have with respect to these
Performance Share Units as of the date of the Committee’s determination.



6



--------------------------------------------------------------------------------

        



12.    Adjustments. In the event of any share split, reverse share split,
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), extraordinary cash dividend, recapitalization,
merger, consolidation, split-up, spin-off, reorganization, combination,
repurchase or exchange of Shares or other securities, the issuance of warrants
or other rights to purchase Shares or other securities, or other similar
corporate transaction or event, the Committee shall adjust the number and kind
of Shares covered by the Performance Share Units and other relevant provisions
to the extent necessary to prevent dilution or enlargement of the benefits or
potential benefits intended to be provided by the Performance Share Units. Any
such determinations and adjustments made by the Committee will be binding on all
persons.
13.    Restrictions on Payment of Shares. Payment of Shares for your Performance
Share Units is subject to the conditions that, to the extent required at the
time of vesting, (a) the Shares underlying the Performance Share Units will be
duly listed, upon official notice of issuance, on the NYSE, and (b) a
Registration Statement under the Securities Act of 1933 with respect to the
Shares will be effective. The Company will not be required to deliver any Shares
until all applicable federal and state laws and regulations have been complied
with and all legal matters in connection with the issuance and delivery of the
Shares have been approved by the appropriate counsel of the Company.


14.    Disposition of Securities. By not declining the Award, you acknowledge
that you have read and understand the Company’s Insider Trading Policy, and are
aware of and understand your obligations under applicable securities laws in
respect of trading in the Company’s securities. You also acknowledge that,
independent of any remedy afforded by Section 11 hereof, the Company will have
the right to recover, or receive reimbursement for, any compensation or profit
realized on the disposition of Shares received for Performance Share Units to
the extent that the Company has a right of recovery or reimbursement under
applicable securities laws or regulations, regulations imposed by any securities
exchange upon which the Company’s ordinary shares are listed, or under its pay
recoupment (or “clawback”) policy. You further acknowledge that any such law,
regulation or policy may provide for recovery of benefits, including Shares
delivered to you in respect of this Award, irrespective of any finding of fault,
causation, liability or guilt on your behalf.
15.    Plan Terms Govern. The redemption of Performance Share Units, the
disposition of any Shares received for Performance Share Units, and the
treatment of any gain on the disposition of these Shares are subject to the
terms of the Plan and any rules that the Committee may prescribe. The Plan
document, as may be amended from time to time, is incorporated by reference into
these Terms and Conditions. Except with respect to the choice of law provision,
in the event of any conflict between the terms of the Plan and the terms of
these Terms and Conditions, the terms of the Plan will control. By not declining
the Award, you acknowledge receipt of the Plan and the prospectus, as in effect
on the date of these Terms and Conditions.



7



--------------------------------------------------------------------------------

        



16.    Personal Data. To comply with applicable law and to administer the Plan
and these Terms and Conditions properly, the Company and its agents may hold and
process your personal data and/or sensitive personal data. Such data includes,
but is not limited to, the information provided in this grant package and any
changes thereto, other appropriate personal and financial data about you, and
information about your participation in the Plan and Shares obtained under the
Plan from time to time. By not declining the Award, you hereby give your
explicit consent to the Company’s processing any such personal data and/or
sensitive personal data, and you also hereby give your explicit consent to the
Company’s transfer of any such personal data and/or sensitive personal data
outside the country in which you work or reside and to the United States. The
legal persons for whom your personal data is intended include the Company and
any of its Subsidiaries (or former Subsidiaries as are deemed necessary), the
outside Plan administrator as selected by the Company from time to time, and any
other person that the Company may find in its administration of the Plan to be
appropriate. You have the right to review and correct your personal data by
contacting your local Human Resources Representative. By not declining the
Award, you understand and acknowledge that the transfer of the information
outlined here is important to the administration of the Plan, and that failure
to consent to the transmission of such information may limit or prohibit your
participation in the Plan and your receipt of the Award.
By not declining the Award you agree, as a condition of participation in the
Plan, that any personal data in relation to you may be held by the Company
and/or a Subsidiary and/or the Board and/or the Committee and passed on to a
third party broker, registrar, administrator and/or future purchaser of the
Company for all purposes relating to the operation or administration of the
Plan, including to countries or territories outside your country or territory
or, where applicable, outside of the European Economic Area.


17.    No Contract of Employment or Promise of Future Grants. By not declining
the Award, you agree to be bound by these Terms and Conditions and acknowledge
that the Award is granted at the sole discretion of the Company and is not
considered part of any contract of employment with the Company or your ordinary
or expected salary or other compensation, and that the Award will not be
considered as part of such salary or compensation for purposes of any pension
benefits or in the event of severance, redundancy or resignation. If your
employment with the Company or a Subsidiary is terminated for any reason,
whether lawfully or unlawfully, you acknowledge and agree that you will not be
entitled by way of damages or specific performance for breach of contract,
dismissal or compensation for loss of office, tort or otherwise with respect to
the Plan or this Award to any sum, shares or other benefits to compensate you
for the loss or diminution in value of any actual or prospective rights,
benefits or expectation under or in relation to the Plan or the forfeiture
and/or termination of this Award.


18.    Limitations. Nothing in these Terms and Conditions or the Plan gives you
any right to continue in the employ of the Company or any of its Subsidiaries or
to interfere in any way with the right of the Company or any Subsidiary to
terminate your employment at any time. Payment of your Performance Share Units
is not secured by a trust, insurance contract or other

8



--------------------------------------------------------------------------------

        



funding medium, and you do not have any interest in any fund or specific asset
of the Company by reason of this Award or the account established on your
behalf. You have no rights as a shareholder of the Company pursuant to the
Performance Share Units until Shares are actually delivered to you.


19.    Incorporation of Other Agreements. These Terms and Conditions (including
Appendix A) and the Plan constitute the entire understanding between you and the
Company regarding the Performance Share Units. These Terms and Conditions
supersede any prior agreements, commitments or negotiations concerning the
Performance Share Units, except as otherwise provided in Section 15 above.


20.    Severability. The invalidity or unenforceability of any provision of
these Terms and Conditions will not affect the validity or enforceability of the
other provisions of the Agreement, which will remain in full force and effect.
Moreover, if any provision is found to be excessively broad in duration, scope
or covered activity, the provision will be construed so as to be enforceable to
the maximum extent compatible with applicable law.


21.    Delayed Payment. Notwithstanding anything in these Terms and Conditions
to the contrary, if the Company determines that you are a “specified employee”
within the meaning of Section 409A(a)(2)(B) of the United States Internal
Revenue Code and the regulations thereunder, and you become entitled to payment
of Performance Share Units on account of your Termination of Employment, such
payment shall be delayed until six (6) months following your Termination of
Employment if the Company reasonably determines that your Award is subject to
the provisions of Section 409A of the United States Internal Revenue Code and
the regulations thereunder. Your Award shall continue to be credited with
Dividend Equivalent Units during any such six-month delay period.


22.    Section 409A. Payments under the Plan may be subject to Section 409A of
the Internal Revenue Code. The Committee may make such modifications to these
Terms and Conditions as it deems necessary or appropriate to comply with Section
409A.


23.    Governing Law.  The validity, interpretation, construction and
performance of these Terms and Conditions shall be governed by the laws of the
state of New Jersey without reference to principles of conflicts of laws that
would direct the application of the law of any other jurisdiction.
By not declining this Award, you agree to and acknowledge the following:

9



--------------------------------------------------------------------------------

        



(i)    you have carefully read, fully understand and agree to all of the terms
and conditions described in these Terms and Conditions and the Plan;
(ii)    you understand and agree that these Terms and Conditions and the Plan
constitute a binding agreement between you and the Company and represent the
entire understanding between you and the Company regarding the Award, and that
any prior agreements, commitments or negotiations concerning the Performance
Share Units are replaced and superseded; and
(iii)    you acknowledge the authority of the Committee to administer and
interpret these Terms and Conditions and the terms and conditions set forth in
the Plan.
You will be deemed to consent to the application of the terms and conditions set
forth in these Terms and Conditions and the Plan unless you contact Tyco
International plc, c/o Equity Plan Administration, 9 Roszel Road, Princeton, NJ
08540 in writing within sixty days of the date of these Terms and Conditions.
Notification of your non-consent will nullify this grant unless otherwise agreed
to in writing by you and the Company.


George R. Oliver
Chief Executive Officer
Tyco International plc






    





10

